
	
		I
		111th CONGRESS
		1st Session
		H. R. 367
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mrs. Capps (for
			 herself, Mr. Farr,
			 Ms. Bordallo,
			 Mr. Inslee,
			 Mr. Thompson of California,
			 Mr. Hastings of Florida,
			 Mr. Waxman,
			 Mr. Grijalva,
			 Mr. Moran of Virginia,
			 Mr. Pallone,
			 Mr. Delahunt, and
			 Ms. Castor of Florida) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on Science and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a national integrated system of ocean,
		  coastal, and Great Lakes observing systems, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Integrated Coastal and Ocean
			 Observation System Act of 2009.
		2.PurposesThe purposes of this Act are to—
			(1)establish a
			 national integrated System of ocean, coastal, and Great Lakes observing
			 systems, comprised of Federal and non-Federal components coordinated at the
			 national level by the National Ocean Research Leadership Council and at the
			 regional level by a network of regional information coordination entities, and
			 that includes in situ, remote, and other coastal and ocean observation,
			 technologies, and data management and communication systems, and is designed to
			 address regional and national needs for ocean information, to gather specific
			 data on key coastal, ocean, and Great Lakes variables, and to ensure timely and
			 sustained dissemination and availability of these data to—
				(A)support national
			 defense, marine commerce, navigation safety, weather, climate, and marine
			 forecasting, energy siting and production, economic development,
			 ecosystem-based marine, coastal, and Great Lakes resource management, public
			 safety, and public outreach training and education;
				(B)promote greater
			 public awareness and stewardship of the Nation's ocean, coastal, and Great
			 Lakes resources and the general public welfare; and
				(C)enable advances in
			 scientific understanding to support the sustainable use, conservation,
			 management, and understanding of healthy ocean, coastal, and Great Lakes
			 resources;
				(2)improve the
			 Nation's capability to measure, track, explain, and predict events related
			 directly and indirectly to weather and climate change, natural climate
			 variability, and interactions between the oceanic and atmospheric environments,
			 including the Great Lakes; and
			(3)authorize
			 activities to promote basic and applied research to develop, test, and deploy
			 innovations and improvements in coastal and ocean observation technologies,
			 modeling systems, and other scientific and technological capabilities to
			 improve our conceptual understanding of weather and climate, ocean-atmosphere
			 dynamics, global climate change, physical, chemical, and biological dynamics of
			 the ocean, coastal and Great Lakes environments, and to conserve healthy and
			 restore degraded coastal ecosystems.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Under Secretary of Commerce for
			 Oceans and Atmosphere in the Under Secretary's capacity as Administrator of the
			 National Oceanic and Atmospheric Administration.
			(2)CouncilThe
			 term Council means the National Ocean Research Leadership Council
			 established by section 7902 of title 10, United States Code.
			(3)Federal
			 assetsThe term Federal assets means all relevant
			 non-classified civilian coastal and ocean observations, technologies, and
			 related modeling, research, data management, basic and applied technology
			 research and development, and public education and outreach programs, that are
			 managed by member agencies of the Council.
			(4)Interagency ocean
			 observation committeeThe term Interagency Ocean
			 Observation Committee means the committee established under section
			 4(c)(2).
			(5)Non-federal
			 assetsThe term non-Federal assets means all
			 relevant coastal and ocean observation technologies, related basic and applied
			 technology research and development, and public education and outreach programs
			 that are integrated into the System and are managed through States, regional
			 organizations, universities, nongovernmental organizations, or the private
			 sector.
			(6)Regional
			 information coordination entities
				(A)In
			 generalThe term regional information coordination
			 entity means an organizational body that is certified or established by
			 contract or memorandum by the lead Federal agency designated in section 4(c)(3)
			 of this Act and coordinates State, Federal, local, and private interests at a
			 regional level with the responsibility of engaging the private and public
			 sectors in designing, operating, and improving regional coastal and ocean
			 observing systems in order to ensure the provision of data and information that
			 meet the needs of user groups from the respective regions.
				(B)Certain included
			 associationsThe term regional information coordination
			 entity includes regional associations described in the System
			 Plan.
				(7)SecretaryThe
			 term Secretary means the Secretary of Commerce, acting through the
			 National Oceanic and Atmospheric Administration.
			(8)SystemThe
			 term System means the National Integrated Coastal and Ocean
			 Observation System established under section 4.
			(9)System
			 planThe term System Plan means the plan contained
			 in the document entitled Ocean.US Publication No. 9, The First
			 Integrated Ocean Observing System (IOOS) Development Plan, as updated
			 by the Council under this Act.
			4.Integrated coastal
			 and ocean observing system
			(a)EstablishmentThe
			 President, acting through the Council, shall establish a National Integrated
			 Coastal and Ocean Observation System to fulfill the purposes set forth in
			 section 2 of this Act and the System Plan and to fulfill the Nation's
			 international obligations to contribute to the Global Earth Observation System
			 of Systems and the Global Ocean Observing System.
			(b)System
			 elements
				(1)In
			 generalIn order to fulfill the purposes of this Act, the System
			 shall be national in scope and consist of—
					(A)Federal assets to
			 fulfill national and international observation missions and priorities;
					(B)non-Federal
			 assets, including a network of regional information coordination entities
			 identified under subsection (c)(4), to fulfill regional observation missions
			 and priorities;
					(C)data management,
			 communication, and modeling systems for the timely integration and
			 dissemination of data and information products from the System;
					(D)a research and
			 development program conducted under the guidance of the Council, consisting
			 of—
						(i)basic and applied
			 research and technology development to improve understanding of coastal and
			 ocean systems and their relationships to human activities and to ensure
			 improvement of operational assets and products, including related
			 infrastructure, observing technologies, and information and data processing and
			 management technologies; and
						(ii)large scale
			 computing resources and research to advance modeling of coastal and ocean
			 processes.
						(2)Enhancing
			 administration and managementThe head of each Federal agency
			 that has administrative jurisdiction over a Federal asset shall support the
			 purposes of this Act and may take appropriate actions to enhance internal
			 agency administration and management to better support, integrate, finance, and
			 utilize observation data, products, and services developed under this section
			 to further its own agency mission and responsibilities.
				(3)Availability of
			 dataThe head of each Federal agency that has administrative
			 jurisdiction over a Federal asset shall make available data that are produced
			 by that asset and that are not otherwise restricted for integration,
			 management, and dissemination by the System.
				(4)Non-federal
			 assetsNon-Federal assets shall be coordinated, as appropriate,
			 by the Interagency Ocean Observing Committee or by regional information
			 coordination entities.
				(c)Policy
			 oversight, administration, and regional coordination
				(1)Council
			 functionsThe Council shall serve as the policy and coordination
			 oversight body for all aspects of the System. In carrying out its
			 responsibilities under this Act, the Council shall—
					(A)approve and adopt
			 comprehensive System budgets developed and maintained by the Interagency Ocean
			 Observation Committee to support System operations, including operations of
			 both Federal and non-Federal assets;
					(B)ensure
			 coordination of the System with other domestic and international earth
			 observing activities including the Global Ocean Observing System and the Global
			 Earth Observing System of Systems, and provide, as appropriate, support for and
			 representation on United States delegations to international meetings on
			 coastal and ocean observing programs; and
					(C)encourage
			 coordinated intramural and extramural research and technology development, and
			 a process to transition developing technology and methods into operations of
			 the System.
					(2)Interagency
			 ocean observation committeeThe Council shall establish or
			 designate an Interagency Ocean Observation Committee which shall—
					(A)prepare annual and
			 long-term plans for consideration and approval by the Council for the
			 integrated design, operation, maintenance, enhancement and expansion of the
			 System to meet the objectives of this Act and the System Plan;
					(B)develop and
			 transmit to Congress at the time of submission of the President's annual budget
			 request an annual coordinated, comprehensive budget to operate all elements of
			 the System identified in subsection (b), and to ensure continuity of data
			 streams from Federal and non-Federal assets;
					(C)establish required
			 observation data variables to be gathered by both Federal and non-Federal
			 assets and identify, in consultation with regional information coordination
			 entities, priorities for System observations;
					(D)establish
			 protocols and standards for System data processing, management, and
			 communication;
					(E)develop contract
			 certification standards and compliance procedures for all non-Federal assets,
			 including regional information coordination entities, to establish eligibility
			 for integration into the System and to ensure compliance with all applicable
			 standards and protocols established by the Council, and ensure that regional
			 observations are integrated into the System on a sustained basis;
					(F)identify gaps in
			 observation coverage or needs for capital improvements of both Federal assets
			 and non-Federal assets;
					(G)subject to the
			 availability of appropriations, establish through one or more participating
			 Federal agencies, in consultation with the System advisory committee
			 established under subsection (d), a competitive matching grant or other
			 programs—
						(i)to
			 promote intramural and extramural research and development of new, innovative,
			 and emerging observation technologies including testing and field trials;
			 and
						(ii)to
			 facilitate the migration of new, innovative, and emerging scientific and
			 technological advances from research and development to operational
			 deployment;
						(H)periodically
			 review and recommend to the Council, in consultation with the Administrator,
			 revisions to the System Plan;
					(I)ensure
			 collaboration among Federal agencies participating in the activities of the
			 Committee; and
					(J)perform such
			 additional duties as the Council may delegate.
					(3)Lead Federal
			 agencyThe National Oceanic and Atmospheric Administration shall
			 function as the lead Federal agency for the implementation and administration
			 of the System, in consultation with the Council, the Interagency Ocean
			 Observation Committee, other Federal agencies that maintain portions of the
			 System, and the regional information coordination entities, and shall—
					(A)establish an
			 Integrated Ocean Observing Program Office within the National Oceanic and
			 Atmospheric Administration utilizing to the extent necessary, personnel from
			 member agencies participating on the Interagency Ocean Observation Committee,
			 to oversee daily operations and coordination of the System;
					(B)implement
			 policies, protocols, and standards approved by the Council and delegated by the
			 Interagency Ocean Observing Committee;
					(C)promulgate program
			 guidelines to certify and integrate non-Federal assets, including regional
			 information coordination entities, into the System to provide regional coastal
			 and ocean observation data that meet the needs of user groups from the
			 respective regions;
					(D)have the authority
			 to enter into and oversee contracts, leases, grants or cooperative agreements
			 with non-Federal assets, including regional information coordination entities,
			 to support the purposes of this Act on such terms as the Administrator deems
			 appropriate;
					(E)implement a
			 merit-based, competitive funding process to support non-Federal assets,
			 including the development and maintenance of a network of regional information
			 coordination entities, and develop and implement a process for the periodic
			 review and evaluation of all non-Federal assets, including regional information
			 coordination entities;
					(F)provide
			 opportunities for competitive contracts and grants for demonstration projects
			 to design, develop, integrate, deploy, and support components of the
			 System;
					(G)establish
			 efficient and effective administrative procedures for allocation of funds among
			 contractors, grantees, and non-Federal assets, including regional information
			 coordination entities in a timely manner, and contingent on appropriations
			 according to the budget adopted by the Council;
					(H)develop and
			 implement a process for the periodic review and evaluation of regional
			 information coordination entities;
					(I)formulate an
			 annual process by which gaps in observation coverage or needs for capital
			 improvements of Federal assets and non-Federal assets of the System are
			 identified by the regional information coordination entities, the
			 Administrator, or other members of the System and transmitted to the
			 Interagency Ocean Observing Committee;
					(J)develop and be
			 responsible for a data management and communication system, in accordance with
			 standards and protocols established by the Council, by which all data collected
			 by the System regarding ocean and coastal waters of the United States including
			 the Great Lakes, are processed, stored, integrated, and made available to all
			 end-user communities;
					(K)implement a
			 program of public education and outreach to improve public awareness of global
			 climate change and effects on the ocean, coastal, and Great Lakes
			 environment;
					(L)report annually to
			 the Interagency Ocean Observing Committee on the accomplishments, operational
			 needs, and performance of the System to contribute to the annual and long-term
			 plans developed pursuant to subsection (c)(2)(A)(i); and
					(M)develop a plan to
			 efficiently integrate into the System new, innovative, or emerging technologies
			 that have been demonstrated to be useful to the System and which will fulfill
			 the purposes of this Act and the System Plan.
					(4)Regional
			 information coordination entities
					(A)In
			 generalTo be certified or established under this Act, a regional
			 information coordination entity shall be certified or established by contract
			 or agreement by the Administrator, and shall agree to meet the certification
			 standards and compliance procedure guidelines issued by the Administrator and
			 information needs of user groups in the region while adhering to national
			 standards and shall—
						(i)demonstrate an
			 organizational structure capable of gathering required System observation data,
			 supporting and integrating all aspects of coastal and ocean observing and
			 information programs within a region and that reflects the needs of State and
			 local governments, commercial interests, and other users and beneficiaries of
			 the System and other requirements specified under this Act and the System
			 Plan;
						(ii)identify gaps in
			 observation coverage needs for capital improvements of Federal assets and
			 non-Federal assets of the System, or other recommendations to assist in the
			 development of the annual and long-term plans created pursuant to subsection
			 (c)(2)(A)(i) and transmit such information to the Interagency Ocean Observing
			 Committee via the Program Office;
						(iii)develop and
			 operate under a strategic operational plan that will ensure the efficient and
			 effective administration of programs and assets to support daily data
			 observations for integration into the System, pursuant to the standards
			 approved by the Council;
						(iv)work
			 cooperatively with governmental and non-governmental entities at all levels to
			 identify and provide information products of the System for multiple users
			 within the service area of the regional information coordination entities;
			 and
						(v)comply with all
			 financial oversight requirements established by the Administrator, including
			 requirements relating to audits.
						(B)ParticipationFor
			 the purposes of this Act, employees of Federal agencies may participate in the
			 functions of the regional information coordination entities.
					(d)System advisory
			 committee
				(1)In
			 generalThe Administrator shall establish or designate a System
			 advisory committee, which shall provide advice as may be requested by the
			 Administrator or the Interagency Ocean Observing Committee.
				(2)PurposeThe
			 purpose of the System advisory committee is to advise the Administrator and the
			 Interagency Ocean Observing Committee on—
					(A)administration,
			 operation, management, and maintenance of the System, including integration of
			 Federal and non-Federal assets and data management and communication aspects of
			 the System, and fulfillment of the purposes set forth in section 2;
					(B)expansion and
			 periodic modernization and upgrade of technology components of the
			 System;
					(C)identification of
			 end-user communities, their needs for information provided by the System, and
			 the System's effectiveness in disseminating information to end-user communities
			 and the general public; and
					(D)any other purpose
			 identified by the Administrator or the Interagency Ocean Observing
			 Committee.
					(3)Members
					(A)In
			 generalThe System advisory committee shall be composed of
			 members appointed by the Administrator. Members shall be qualified by
			 education, training, and experience to evaluate scientific and technical
			 information related to the design, operation, maintenance, or use of the
			 System, or use of data products provided through the System.
					(B)Terms of
			 serviceMembers shall be appointed for 3-year terms, renewable
			 once. A vacancy appointment shall be for the remainder of the unexpired term of
			 the vacancy, and an individual so appointed may subsequently be appointed for 2
			 full 3-year terms if the remainder of the unexpired term is less than 1
			 year.
					(C)ChairpersonThe
			 Administrator shall designate a chairperson from among the members of the
			 System advisory committee.
					(D)AppointmentMembers
			 of the System advisory committee shall be appointed as special Government
			 employees for purposes of section 202(a) of title 18, United States
			 Code.
					(4)Administrative
			 provisions
					(A)ReportingThe
			 System advisory committee shall report to the Administrator and the Interagency
			 Ocean Observing Committee, as appropriate.
					(B)Administrative
			 supportThe Administrator shall provide administrative support to
			 the System advisory committee.
					(C)MeetingsThe
			 System advisory committee shall meet at least once each year, and at other
			 times at the call of the Administrator, the Interagency Ocean Observing
			 Committee, or the chairperson.
					(D)Compensation and
			 expensesMembers of the System advisory committee shall not be
			 compensated for service on that Committee, but may be allowed travel expenses,
			 including per diem in lieu of subsistence, in accordance with subchapter I of
			 chapter 57 of title 5, United States Code.
					(E)ExpirationSection
			 14 of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the System advisory
			 committee.
					(e)Civil
			 LiabilityFor purposes of determining liability arising from the
			 dissemination and use of observation data gathered pursuant to this section,
			 any non-Federal asset or regional information coordination entity incorporated
			 into the System by contract, lease, grant, or cooperative agreement under
			 subsection (c)(3)(D) that is participating in the System shall be considered to
			 be part of the National Oceanic and Atmospheric Administration. Any employee of
			 such a non-Federal asset or regional information coordination entity, while
			 operating within the scope of his or her employment in carrying out the
			 purposes of this Act, with respect to tort liability, is deemed to be an
			 employee of the Federal Government.
			(f)LimitationNothing
			 in this Act shall be construed to invalidate existing certifications,
			 contracts, or agreements between regional information coordination entities and
			 other elements of the System.
			5.Interagency
			 financing and agreements
			(a)In
			 generalTo carry out interagency activities under this Act, the
			 Secretary of Commerce may execute cooperative agreements, or any other
			 agreements, with, and receive and expend funds made available by, any State or
			 subdivision thereof, any Federal agency, or any public or private organization,
			 or individual.
			(b)ReciprocityMember
			 Departments and agencies of the Council shall have the authority to create,
			 support, and maintain joint centers, and to enter into and perform such
			 contracts, leases, grants, and cooperative agreements as may be necessary to
			 carry out the purposes of this Act and fulfillment of the System Plan.
			6.Application with
			 other lawsNothing in this Act
			 supersedes or limits the authority of any agency to carry out its
			 responsibilities and missions under other laws.
		7.Report to
			 Congress
			(a)RequirementNot
			 later than 2 years after the date of the enactment of this Act and every 2
			 years thereafter, the Administrator shall prepare and the President acting
			 through the Council shall approve and transmit to the Congress a report on
			 progress made in implementing this Act.
			(b)ContentsThe
			 report shall include—
				(1)a
			 description of activities carried out under this Act and the System
			 Plan;
				(2)an evaluation of
			 the effectiveness of the System, including an evaluation of progress made by
			 the Council to achieve the goals identified under the System Plan;
				(3)identification of
			 Federal and non-Federal assets as determined by the Council that have been
			 integrated into the System, including assets essential to the gathering of
			 required observation data variables necessary to meet the respective missions
			 of Council agencies;
				(4)a
			 review of procurements, planned or initiated, by each Council agency to
			 enhance, expand, or modernize the observation capabilities and data products
			 provided by the System, including data management and communication
			 subsystems;
				(5)an assessment
			 regarding activities to integrate Federal and non-Federal assets, nationally
			 and on the regional level, and discussion of the performance and effectiveness
			 of regional information coordination entities to coordinate regional
			 observation operations;
				(6)a
			 description of benefits of the program to users of data products resulting from
			 the System (including the general public, industries, scientists, resource
			 managers, emergency responders, policy makers, and educators);
				(7)recommendations
			 concerning—
					(A)modifications to
			 the System; and
					(B)funding levels for
			 the System in subsequent fiscal years; and
					(8)the results of a
			 periodic external independent programmatic audit of the System.
				8.Public-private
			 use policyThe Council shall
			 develop a policy within 6 months after the date of the enactment of this Act
			 that defines processes for making decisions about the roles of the Federal
			 Government, the States, regional information coordination entities, the
			 academic community, and the private sector in providing to end-user communities
			 environmental information, products, technologies, and services related to the
			 System. The Council shall publish the policy in the Federal Register for public
			 comment for a period not less than 60 days. Nothing in this section shall be
			 construed to require changes in policy in effect on the date of enactment of
			 this Act.
		9.Independent cost
			 estimateWithin 1 year after
			 the date of enactment of this Act, the Interagency Ocean Observation Committee,
			 through the Administrator and the Director of the National Science Foundation,
			 shall obtain an independent cost estimate for operations and maintenance of
			 existing Federal assets of the System, and planned or anticipated acquisition,
			 operation, and maintenance of new Federal assets for the System, including
			 operation facilities, observation equipment, modeling and software, data
			 management and communication, and other essential components. The independent
			 cost estimate shall be transmitted unabridged and without revision by the
			 Administrator to Congress.
		10.Intent of
			 CongressIt is the intent of
			 Congress that funding provided to agencies of the Council to implement this Act
			 shall supplement, and not replace, existing sources of funding for other
			 programs. It is the further intent of Congress that agencies of the Council
			 shall not enter into contracts or agreements for the development or procurement
			 of new Federal assets for the System that are estimated to be in excess of
			 $250,000,000 in life-cycle costs without first providing adequate notice to
			 Congress and opportunity for review and comment.
		11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Commerce for fiscal years
			 2009 through 2013 such sums as are necessary to fulfill the purposes of this
			 Act and support activities identified in the annual coordinated System budget
			 developed by the Interagency Ocean Observation Committee and submitted to the
			 Congress.
		
